Citation Nr: 1722001	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral mastectomies associated with residuals of carcinoma of the right breast, status post lumpectomy from March 2, 2012 to the present. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1975 to April 1976 and from February 1977 to October 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reduced the Veteran's rating for carcinoma of the right breast, status post lumpectomy, from 100 percent to 30 percent, effective October 1, 2008.  Thereafter, the Veteran perfected an appeal as to the propriety of the reduction as well as a claim for increase. 

In a January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) assigned separate ratings for several disabilities as residuals of carcinoma of the right breast, including bilateral mastectomies which were rated as 50 percent disabling, effective March 2, 2012.  While the Veteran did not appeal the January 2016 rating decision with respect to the propriety of the newly assigned ratings or effective dates, the Board, in a July 2016 decision, found that these issues are part and parcel of her claim to entitlement to a higher rating for residuals of carcinoma of the right breast.  In that same decision, the Board remanded the remaining issue on appeal for further development.   As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

From March 2, 2012 to the present, the Veteran's bilateral mastectomies associated with residuals of carcinoma of the right breast, status post lumpectomy more nearly approximate simple mastectomy or wide local excision with significant alteration of the size and form of both breasts. 




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bilateral mastectomies associated with residuals of carcinoma of the right breast, status post lumpectomy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.116, Diagnostic Code 7626 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that the worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  As to the issue at hand which developed from the issue of entitlement to an increased rating for residuals of carcinoma of the right breast, status post lumpectomy, the Board finds that the VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2009 letter, sent after the initial unfavorable decision issued in July 2008 advised the Veteran of the evidence needed to substantiate increased rating claims as well as her and VA's responsibilities in obtaining such evidence and information. 

With regard to the duty to assist, the Board notes that the Veteran's service treatment records (STRs) and post-service medical records have been obtained. Additionally, the Veteran was afforded several VA examinations. There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claims file. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

II. Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. 

The Veteran seeks a rating in excess of 50 percent for bilateral mastectomies associated with residuals of carcinoma of the right breast, status post lumpectomy from March 2, 2012 to the present.  The disability is currently rated under Diagnostic Code (DC) 7626 on the basis of breast surgery which is the predominant residual of her carcinoma. 

Under DC 7626, wide local excision without significant alteration of the size and form of one or both breasts warrants a non-compensable rating.  A 30 percent rating is warranted for a simple mastectomy or wide local excision with significant alteration of size or form of one breast.  A 40 percent rating is warranted for modified radical mastectomy of one breast.  A 50 percent rating is warranted for simple mastectomy or wide local excision with significant alteration of size or form of both breasts or radical mastectomy of one breast.  A 60 percent rating is warranted for modified radical mastectomy of both breasts.  An 80 percent rating is warranted for a radical mastectomy of both breasts.  

A radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament.  Modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast).  Pectoral muscles are left intact.  Wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tisse.  38 C.F.R. § 4.116, DC 7626, Notes 1-4.  

The Veteran was diagnosed with right breast carcinoma in 2003.  In April 2003, she underwent right breast axillary node dissection and lumpectomy with wide local incision, resulting in an 18 percent reduction in the side of her right breast as compared to her left.  See January 2006 VA Examination.  The carcinoma was subsequently treated with radiation and chemotherapy until November 2003.  See, July 2004 VA Examination.  

In August 2007, the Veteran underwent surgical revision of the right breast lumpectomy and left breast lift to create symmetry between her breasts.  See December 2010 Private Physician Notes.  The Veteran subsequently developed a right breast deformity secondary to seroma contracture. 

Later, the Veteran underwent right breast simple mastectomy with abdominal TRAM flap.  Treatment records show that the nipple and underlying muscle remained intact.  See November 2010 University Health System Notes.  

The following year the Veteran underwent right breast reconstruction, including nipple reconstruction, to make the right breast symmetrical with the left.  See August 2011 Baptist Health System Notes. 

As demonstrated above, the record reflects that the Veteran has undergone multiple surgical procedures on both breasts.  In the Board's July 2016 decision, the Board found that prior to March 2, 2012, residuals of carcinoma of the right breast status post lumpectomy, more nearly approximated simple mastectomy or wide local excision with significant alteration of the size or form of both breasts, warranting a 50 percent evaluation. The Board then remanded entitlement to a rating in excess of 50 percent from March 2, 2012 to allow the collection of additional medical evidence. 

On March 2, 2012, the Veteran underwent right breast revision with excision of fat necrosis and left breast scar revision and steroid injection.  See March 2012 Baptist Health System Notes. 

Later, she underwent CV flap reconstruction of the right nipple.  See October 2015 Private Physician Notes. 

In November 2016, the Veteran underwent reconstructive surgery on her left breast as well as bilateral scar revision on her abdomen.  See November 2016 Private Physician Notes.

The Board finds that the residuals of carcinoma of the right breast status post lumpectomy from March 2, 2012 to present most nearly approximates the current 50 percent evaluation.  The Board notes that the March 2, 2012 surgery was a right breast revision with a wide local excision. In concert with the additional surgical procedures performed since that time including reconstructive surgery of the Veteran's left breast, both the form and size of the Veteran's breasts have been significantly altered. Therefore, the Board finds that the current 50 percent evaluation is warranted.  

A higher, 60 percent rating is not warranted because the medical evidence does not demonstrate that the Veteran has had modified radical mastectomy of both breasts, which involves the removal of the entire breast and axillary lymph nodes (in continuity with the breast).  Additionally, there is no indication that the Veteran's current symptomatology is akin to such a removal.  An 80 percent rating is not warranted as the Veteran has not undergone a radical mastectomy of both breasts, including the removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament, nor do her symptoms approximate such a procedure.

The Board thanks the Veteran for her honorable military service.  However, given the record before it, the Board finds that the evidence of record does not establish that the Veteran's disability warrants higher than a 50 percent rating.  The evidence shows that the Veteran's service-connected disability and resultant surgical procedures have altered the size and form of both breasts.  Accordingly, the evidence at most approximates the criteria for a 50 percent rating.  


ORDER

Entitlement to a rating in excess of 50 percent for bilateral mastectomies associated with residuals of carcinoma of the right breast, status post lumpectomy is denied. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


